Case 1:20-cv-09971-AT Document 34 Filed 03/23/21 Page 1 of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

JORDAN WHITE. DOC #:
DATE FILED: 3/23/2021

Plaintiff,

 

-against-

20 Civ. 9971 (AT)

UMG RECORDINGS, INC., a Delaware
Corporation, individually and Doing business as ORDER
“INTERSCOPE RECORDS”; JORDAN
TIMOTHY JENKS, p/k/a “PY ERRE BOURNE,”
an individual; JORDAN CARTER, p/k/a
“PLAYBOI CARTI,” an individual; and DOES 1-
10, inclusive,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has reviewed the parties’ pre-motion letters dated March 10 and 17, 2021, ECF
Nos. 27, 31—32, and heard the parties at the conference of March 23, 2021. Accordingly,

1. Discovery is temporarily STAYED pending the Court’s resolution of Defendants’
proposed motion to stay discovery;

2. By April 6, 2021, Defendants shall file their motion to stay discovery;

3. By April 13, 2021, Plaintiff shall file his opposition; and

4. By April 20, 2021, Defendants shall file their reply, if any.

Separately,

5. By April 27, 2021, Defendants shall file their motion to dismiss;
6. By May 18, 2021, Plaintiff shall file his opposition; and
7. By June 1, 2021, Defendants shall file their reply, if any.

SO ORDERED.

Dated: March 23, 2021
New York, New York

On

ANALISA TORRES
United States District Judge
